DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Allowable Subject Matter
Claims 1-5,7-17,23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, e.g. e.g. U.S. Patent Application Publication Number 2018/0315788 A1 to Kuo et al. “Kuo”, teaches a multispectral image sensor (e.g. FIG. 12) comprising: 
a semiconductor layer (312D and 312C and 312B and 312A, e.g. silicon ¶ [0030],[0041],[0047],[0058],[0107],[0108],[0125],[0135], similar to Applicant’s regions 101);
an interconnection (310A-310D and 340A-340D and 342A-342D together, ¶ [0107],[0110]) disposed over (when flipped over) and physically contacting a front surface (when flipped over) of the semiconductor layer (312A-312D); and
a plurality of pixels (P-B, BP-G, P-R, P-IR) formed inside and on top of the semiconductor layer, the plurality of pixels comprising a first pixel (e.g. P-B) of a first type formed inside and on 
Kuo additionally teaches a third thickness (A2) defining a third vertical cavity (e.g. P-R) resonating at a third wavelength different from the first and second wavelengths and a fourth thickness (e.g. A1) defining a fourth vertical cavity (P-IR) different from the first, second, and third wavelengths.
Prior art, e.g. U.S. Patent Application Publication Number 2005/0040316 A1 to Holm et al. teaches (e.g. FIG. 8 or FIG. 14) wherein an interconnection (460/480) is specifically a stack comprising a stack of insulating (white) and metal (dark) layers (¶ [0040]) and further comprising a planarizing layer (e.g. either 520 or 530 may be interpreted as a planarizing layer since either 520 or 530 may be formed of insulating material, ¶ [0044]) disposed under (when flipped over) and physically contacting (either directly for 520 or indirectly for 530) a rear surface of the semiconductor layer (310), as discussed previously.
However, prior art fails to reasonably teach or suggest in sufficient detail the semiconductor layer comprising a first portion having a first thickness, a second portion having a second thickness different from the first thickness, a third portion having a third thickness different than the first and second thicknesses, and a fourth portion having a fourth thickness being different from the first thickness, the second thickness, and the third thickness, and a fill layer comprising a first fill region having a first fill thickness, a second fill region having a second fill thickness different from the first fill thickness, a third fill region having a third fill thickness different than the first and second fill thicknesses, 
Prior art, e.g. Kuo, teaches a method (e.g. ¶ [0152] as evidenced by the device of FIG. 12) of forming an image sensor (1200), the method comprising:
forming a trench filled with an insulating material (344, ¶ [0142]-[0145];
forming the first portion (e.g. 312D, ¶ [0134]) of the semiconductor substrate (i.e. may be formed of silicon ¶ [0041],[0047],[0058],[0107], similar to Applicant’s regions 101) to a first selected thickness (A4); 
forming a first fill material region (316D, ¶ [0149]) over a remaining portion of the first portion of the semiconductor substrate;
forming the second portion (e.g. 312C) of the semiconductor substrate to a second selected thickness (A3) that is different than the first selected thickness;
forming a second fill material region (316C, ¶ [0148]) over a remaining portion of the first portion of the semiconductor substrate; and
forming a microlens layer (318D-A, ¶ [0106],[0113],[0123],[0133]) over the first and second portions of the semiconductor substrate, as discussed previously.
Kuo) and a second portion of an interference filter (e.g. 25g, second portion of a substrate when combined with Kuo), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2008/0159658 A1 to Yun teaches (FIG. 2 to FIG. 5) wherein a first portion (e.g. B) is etched (using FIG. 4 photoresist 220, ¶ [0043],[0044]) to achieve a different thickness than a second portion (e.g. G) which is etched (using FIG. 3 photoresist 210, ¶ [0041],[0042]) to achieve a different thickness from the first selected thickness, as discussed previously. 
However, prior art fails to reasonably teach or suggest forming active photosensitive areas in a thick semiconductor substrate, forming an interconnection stack over a front side of the thick semiconductor substrate, the interconnection stack comprising a stack of insulating and metal layers, and after forming the interconnection stack, thinning the semiconductor substrate to a semiconductor substrate, wherein etching of the first portion of the semiconductor substrate to a first thickness occurs while covering the second portion from being etched, and wherein etching the second portion of the semiconductor substrate to a second selected thickness that is different from the first selected thickness occurs while covering the first fill material region from being etched, and coating exposed major surfaces of the first fill material region, the second fill material region, and the insulating material in the trench with a planarizing layer made of an insulating material, together with the other limitations of claim 12 as claimed or in similar claim 23.  Claims 13-17 and 24,25 are allowable in virtue of depending upon and including all of the limitations of claims 12 and 23 accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891